DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    77
    184
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    104
    158
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    130
    165
    media_image3.png
    Greyscale
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beauchamp (6,739,226) in view of Chen (2004/0163501).
  Beauchamp discloses all of the limitations of claims 1 and 10, i.e., a screwdriver assembly comprising a handle  not shown 06:61-64 connected to a shaft 306 having a screw bit socket at an end thereof 342, Fig. 40, 302 having a rotation module 312, 320, 08:36-41 and a body that is 
    PNG
    media_image7.png
    312
    480
    media_image7.png
    Greyscale
substantially tubular Figs. 42 with an interior surface forming a chamber 312 passing through the central axis of the storage element Fig. 42 and adapted to receive at least a portion of said shaft Fig. 38 and an exterior surface having one or more screwdriver bit storage units 308, anticipating the claim, 
    PNG
    media_image8.png
    208
    337
    media_image8.png
    Greyscale
however in the alternative, the handle attaching to shaft 306 is not explicitly disclosed. 
Chen teaches a screwdrivers with shank 20 adapted to couple with a power tool or a manual handle @ 22. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Beauchamp the handle as taught by Chen in adapting the tool for manual drive.
Regarding claims 2 and 11, PA (prior art, Beauchamp alone or as modified by Chen) meets the limitations, i.e., snap fitting 212, 206, magnet snaps the bit in place see evidentiary evidence USP 7757589, column 10, lines 59-62.
Regarding claims 3 and 12, PA meets the limitations, i.e., storage unit a relatively flush with the exterior Fig. 22 and including one magnet 212.
Regarding claim 4, PA meets the limitations, i.e., rotation module 302, 304
Claims 2 and 11, in the alternative and 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 10, further in view of Martinmaas (4,449,559).
PA (prior art, Beauchamp alone or as modified by Chen) meets the limitations of claims 2 and 11, as described above, however in the alternative and in order to expedite the prosecution, PA may be considered not to disclose a snap fitting. 

    PNG
    media_image9.png
    187
    182
    media_image9.png
    Greyscale
Martinmaas teaches a hand tool with handle storage of interchangeable elements, wherein the bits are snap into the respective grooves. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the snap fitting as taught by Martinmaas, as an alternative and simple means to store the bits in the grooves 308.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 10, further in view of Casel (6,851,339).

    PNG
    media_image10.png
    528
    242
    media_image10.png
    Greyscale
PA (prior art, Beauchamp alone or as modified by Chen) meets the limitations of claims 5 and 13, as described above, including a rotary module 312, 320, 08:36-41, except for the rotary module to comprise a plurality of compression insert springs. Casel teaches a hand for a screwdriver in which a rotary module 8 and 22 are releasably secured by insert springs 27 at desired location to access the chosen bit. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the indexing means 
Regarding claims 6 and 14, PA (prior art, Beauchamp alone or as modified by Chen and Casel) meets the limitations, i.e., roller balls 28. 
Regarding claims 7, 8, 15 and 16, PA meets the limitations, i.e., rotary bearing, as recited in claims 7 and 15, is defined by surfaces 312, 320, lacking any recitation to exclude such interpretation. However, it is also noted that in the embodiment of Fig. 75, Beauchamp teaches using bushing 880 to provide rotary motion between the shaft 819 and the body 802. It would have been obvious to one of ordinary skill in the art to provide the bushing or needle rotary bearing between the housing 302 and sleeve 304 to enhance the operation by reducing friction between the rotary surfaces, since they are known for their superior friction-reducing performance. See evidentiary reference USP 2007/0234854, [0052], lines 4-6.  

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 and 10, further in view of Chen.
 PA (prior art, Beauchamp alone or as modified by Chen) meets the limitations of claims 9 and 17, except for a screwdriver bit receiving point. 

    PNG
    media_image11.png
    205
    255
    media_image11.png
    Greyscale
Chen further teaches a hand tool with handle having a bit receiving point 141. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the bit receiving point as taught by Chen, to provide a handle that can also be used as an “L” handle generating a large torque force.

    PNG
    media_image12.png
    319
    390
    media_image12.png
    Greyscale
Conclusion
Prior art made of record and not relied upon at this time, is considered pertinent to applicant’s disclosure. Rowlay is cited to show a related invention with an indexing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 7, 2021							Primary Examiner, Art Unit 3723